DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “ARRAY SUBSTRATE AND DISPLAY DEVICE WITH INTERPOSER BONDED TO DRIVE CIRCUIT AND MANUFACTURING METHOD THEREOF”.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
In claim 6, line 3, “an interposer substrate” should read “the interposer substrate”, otherwise, it’s not unclear whether or not the interposer substrate in claim 5 is being referenced;
In claim 6, line 8, “interpose” should read “interposer”; and
Claim 7 inherits the objections to claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US 2005/0017268 A1; hereinafter, “Tsukamoto”).
Regarding claims 1 and 4:
	re claim 1, Tsukamoto discloses an array substrate, comprising:
an interposer substrate 402/403 (Fig. 10 and [0204]), a thin-film transistor 41 (Fig. 10 and [0313]) disposed on one side (upper side of 402/403 as viewed in Fig. 10) of the interposer substrate, and a bonding connection line 43b (Fig. 10 and [0209], i.e., “43b” is a via hole filled with a conductor) embedded in the other side of the interposer substrate (i.e., lower side of 402/403 as viewed in fig. 10), the bonding connection line 43a being configured to be connected to a drive circuit 130 (Fig. 16 and [0199]);
wherein an interposer via hole 43a (Fig. 10 and [0209]) is arranged on the interposer substrate, a conductive structure is arranged in the interposer via hole (i.e., via hole 43a is filled with a conductor in order to be functional), and the thin-film transistor 41 is electrically connected to the bonding connection line 43a by the conductive structure 43a (i.e., elements 401/402/403 in Fig. 10 are laminated); and 
re claim 4, the array substrate according to claim 1, wherein a material of the interposer substrate comprises an organic resin ([0098, 0195] wherein the substrate 40 is like the substrate 20, which comprises thermosetting resin).
Therefore, Tsukamoto anticipates claims 1 and 4.

Claim(s) 1, 2, 4-7 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107256870A (which is prior art of record listed on the IDS filed 05/06/2020; and Note: Yao et al, US2021/0202530 A1, is the U.S. equivalent to CN107256870A; accordingly, US2021/0202530 A1 will be referenced and used as an English translation of CN107256870A).
Regarding claims 1, 2 and 4:
	re claim 1, CN107256870A (with reference to US2021/0202530A1) discloses an array substrate, comprising:
an interposer substrate 503/504/506 (Fig. 5(d) and [0068]), a thin-film transistor 505/508 (Fig. 5(e) and [0070]) disposed on one side (upper side) of the interposer substrate, and a bonding connection line 502 (Fig. 5(e) and [0066]) embedded in the other side (lower side) of the interposer substrate, the bonding connection line 502 being configured to be connected to a drive circuit 62 (Fig. 6 and [0074], e.g., element “62” may be an IC);
wherein an interposer via hole 14 (Fig. 1 and [0030]) is arranged on the interposer substrate, a conductive structure 507 (Fig. 5(e) and [0070]) is arranged in the interposer via hole, and the thin-film transistor is electrically connected to the bonding connection line 502  by the conductive structure 507 (Fig. 5(e) and [0070], wherein “507” is connected to the gate electrode 508 of the TFT and “507” is also connected to “502”); 
re claim 2, the array substrate according to claim 1, wherein the bonding connection line 502 (Fig. 5(g)) comprises a first lead 507 and a second lead 510 that are insulated from each other, the interposer via hole comprises a first interposer via hole 141 (Fig. 1 and [0035]) and a second interposer via hole 142 (Fig. 1 and [0036]), a gate of the thin-film transistor 508 [0070] is electrically connected to the first lead 507 [0070] by the conductive structure (“507” in the via hole 141) in the first interposer via hole 141, and one of a source and a drain of the thin-film transistor is electrically connected to the second lead 507 by the conductive structure (“510” in the via hole 142) in the second interposer via hole 142; 
wherein the first lead 507 is configured to be connected to a gate drive circuit in the drive circuit 62 (Fig. 6, i.e., the IC “62” is connected to lead 507, and 507 is connected to the gate electrode 508), and the second lead 510 [0072] is configured to be connected to a data drive circuit in the drive circuit (i.e., lead 510 is a data signal wire; accordingly, it must be connected to a data drive circuit in the drive circuit 62); and 
re claim 4, the array substrate according to claim 1, wherein a material of the interposer substrate comprises an organic resin ([0051] wherein the substrate comprises polyimide, PI).
Therefore, CN107256870A anticipates claims 1, 2 and 4.

Regarding claims 5-7 and 11-14:
	re claim 5, CN107256870A (with reference to US2021/0202530A1) discloses a manufacturing method of an array substrate, comprising:
forming a bonding connection line 502 (Fig. 5(a) and [0066]) on a carrier substrate 501;
forming an interposer substrate 503/504/506 (Fig. 5(d)) on the carrier substrate having the bonding connection line, wherein an interposer substrate has via hole 14 (Figs. 1 and 5(d));

peeling off the base substrate (Figs. 5(g)-5(h) and [0073]);
re claim 6, the method according to claim 5, wherein the bonding connection line comprises a first lead 507 (Fig. 5(h)) and a second lead 510 insulated from each other, and forming the interposer substrate on the carrier substrate having the bonding connection line 502 comprises:
forming a substrate layer 503/504/506 (Fig. 5(b) and [0067]) on the carrier substrate 501 having the bonding connection line; and
forming the interposer via hole (Fig. 5(d)) on the substrate layer to obtain the interposer substrate, wherein the interposer via hole comprises a first interposer via hole 141 (Figs. 1 and 5(d)) and a second interposer via hole 142;
wherein a conductive structure 507/510 (Fig. 5(g)) is arranged in each of the first interposer via hole 141 and the second interposer via hole 142, a gate of the thin-film transistor is electrically connected to the first lead 507 [0070] by the conductive structure in the first interposer via hole, one of a source and a drain of the thin-film transistor is electrically connected to the second lead 510 [0072] by the conductive structure in the second interposer via hole, the first lead is configured to be connected to a gate drive circuit in the drive circuit, and the second lead is configured to be connected a data drive circuit in the drive circuit (i.e., lead “507” is a gate wire and lead “510” is a data wire; accordingly, the two leads must be configured to connected to a gate drive circuit and a data drive circuit, respectively);
re claim 7, the method according to claim 6, wherein forming the substrate layer on the carrier substrate having the bonding connection line is formed comprises:
coating and curing an organic resin material 503 (“PI”, see Fig. 5(b) and [0067]) on the carrier substrate having the bonding connection line 502 to form the substrate layer;
re claim 11, the method according to claim 5, wherein forming the thin-film transistor and the conductive structure in the interposer via hole on the side of the interposer substrate distal from the carrier substrate comprises:
forming a conductive layer 507 [0070] on the side of the interposer substrate distal from the carrier substrate by using a conductive material (e.g., Mo, see [0070]);
patterning the conductive layer 507 (Fig. 59(e) and [0070]) to form the conductive structure 507 in the interposer via hole; and
forming the thin-film transistor 508 (Fig. 59(e) and [0070]) on the interposer substrate having the conductive structure 507;
re claim 12, A display device, comprising: a light-emitting unit 64 (Fig. 6 and [0075]) and an array substrate 61 according to any one of claim 1, wherein the light-emitting unit 64 is disposed on a side of the thin-film transistor 614 in the array substrate 61 distal from the interposer substrate (i.e., in Fig. 6, the light-emitting unit 64 is above the transistor 614, and the interposer substrate is below the transistor 614 );
re claim 13, the display device according to claim 12, further comprising a drive circuit 62 (Fig. 6 and [0074]), wherein the drive circuit is disposed on a side (below) of the interposer substrate distal from the thin-film transistor 614, and the drive circuit 64 is connected to the 
re claim 14, the display device according to claim 12, wherein the light-emitting unit 64 (Fig. 6) comprises one of a micro light-emitting diode, an organic light-emitting diode [0075], and a quantum dot light-emitting diode.
Therefore, CN107256870A anticipates claims 5-7 and 11-14.

Regarding claims 15 and 16:
	re claim 15, CN107256870A (with reference to US2021/0202530A1) discloses a manufacturing method of a display device, comprising:
forming a bonding connection line 502 (Fig. 5(a)) on a carrier substrate 501;
forming an interposer substrate 503/504/506 (Fig. 5(c)) on the carrier substrate having the bonding connection line 502, wherein the interposer substrate an interposer via hole (Fig. 5(d));
forming a thin-film transistor 505/508 (Fig. 5(e)) and a conductive structure 507 in the interposer via hole on a side of the interposer substrate distal from the carrier substrate 501, wherein the thin-film transistor is electrically connected to the bonding connection line 502 by the conductive structure 507 [0070] in the interposer via hole;
forming a light-emitting unit 64 (Fig. 6 and [0075]) on a side of the thin-film transistor 614 [0075] distal from the carrier substrate 501; and
peeling off the base substrate (Figs. 5(g)-5(e), note that the current claim does not require the “peeling step” to be performed after forming the light-emitting unit); and
re claim 16, the method according to claim 15, wherein after peeling off the carrier substrate 501, the method further comprises:
i.e., in Fig. 6, any connection made between “62”and “612” requires a bonding process), wherein the drive circuit 62 is connected to the bonding connection line 612/502 (see “612” in Figs. 6 and “502” in Fig. 5(g)).
Therefore, CN107256870A anticipates claims 15 and 16.

Allowable Subject Matter
Claims 3, 8-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim when combined with claims 1 and 2; 
Claims 8 and 9 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 8 (when combined with claim 5), and claim 9 depends from claim 8; and 
Claim 10 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim when combined with claim 5; and 
Claims 17 and 18 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 17 (when combined with claims 15 and 16), and claim 18 depends from claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose array substrates incorporated with interposers or driving circuits and processes comprising removing carrier substrates that have some resemblance to the array substrate and process of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892